In re Stewart Sr., Paul E.; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. F, No. 467-293.
The application is transferred to the 4th circuit, court of appeal with instructions to the court to act on relator’s application for supervisory writs from a denial of motion to correct an illegal and invalid sentence as relator shows by Inmate’s Request for Legal/Indigent Mail receipt that the application was submitted. The district court is *941ordered to provide this Court with a copy of its judgment.